
	

114 HR 2768 IH: Superfund Reinvestment Act
U.S. House of Representatives
2015-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2768
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2015
			Mr. Blumenauer (for himself, Mr. Keating, Ms. Norton, Mr. Grijalva, Mr. Gutiérrez, Mr. Beyer, Mr. Honda, Ms. Slaughter, Mr. Pallone, Mr. Pascrell, Mr. Connolly, Ms. Judy Chu of California, Mr. Conyers, Mr. Schiff, Mr. Cartwright, Mr. Huffman, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Transportation and Infrastructure, Energy and Commerce, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for the use of funds in the Hazardous
			 Substance Superfund for the purposes for which they were collected, to
			 ensure adequate resources for the cleanup of hazardous substances under
			 the Comprehensive Environmental Response, Compensation, and Liability Act
			 of 1980, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Superfund Reinvestment Act. 2.Use of Hazardous Substance Superfund for cleanup (a)Availability of amountsSection 111 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9611) is amended—
 (1)in subsection (a) by striking For the purposes specified and all that follows through for the following purposes: and inserting the following: The amount in the Hazardous Substance Superfund established under section 9507 of the Internal Revenue Code of 1986 shall be available, without further appropriation, to be used for the purposes specified in this section. The President shall use such amount for the following purposes:; and
 (2)in subsection (c)— (A)by striking Subject to such amounts as are provided in appropriations Acts, the each place it appears and inserting The; and
 (B)in paragraph (12) by striking to the extent that such costs and all that follows through and 1994. (b)Amendment to the Internal Revenue CodeSection 9507 of the Internal Revenue Code of 1986 is amended—
 (1)by striking appropriated to in subsection (a)(1) and inserting made available for; (2)by striking appropriated in subsection (b) and inserting transferred;
 (3)by striking , as provided in appropriations Acts, in subsection (c)(1); and (4)by striking December 31, 1995 in subsection (d)(3)(B) and inserting December 31, 2024.
 3.Budgetary treatment of Hazardous Substance SuperfundNotwithstanding any other provision of law, the receipts and disbursements of the Hazardous Substance Superfund established in section 9507 of the Internal Revenue Code of 1986—
 (1)shall not be counted as new budget authority, outlays, receipts, or deficit or surplus for purposes of—
 (A)the budget of the United States Government as submitted by the President; (B)the congressional budget (including allocations of budget authority and outlays provided therein);
 (C)the Balanced Budget and Emergency Deficit Control Act of 1985; or (D)the Statutory Pay-As-You-Go Act of 2010;
 (2)shall be exempt from any general budget limitation imposed by statute on expenditures and net lending (budget outlays) of the United States Government; and
 (3)shall be available only for the purposes specified in section 111 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9611).
			4.Modification of Superfund taxes
			(a) Hazardous substance superfund financing rate
 (1)ExtensionSubsection (e) of section 4611 of the Internal Revenue Code of 1986 is amended to read as follows:  (e)Application of hazardous substance superfund financing rateThe Hazardous Substance Superfund financing rate under this section shall apply after December 31, 1986, and before January 1, 1996, and after the date of the enactment of the Superfund Reinvestment Act and before January 1, 2025..
				(2)Adjustment for inflation
 (A)Section 4611(c)(2)(A) of such Code is amended by striking 9.7 cents and inserting 16.3 cents. (B)Section 4611(c) of such Code is amended by adding at the end the following:
						
							(3)Adjustment for inflation
 (A)In generalIn the case of a year beginning after 2016, the amount in paragraph (2)(A) shall be increased by an amount equal to—
 (i)such amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
 (B)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $0.01, such amount shall be rounded to the next lowest multiple of $0.01..
 (b)Adjustment of excise tax on certain chemicals for inflationSection 4661(b) of such Code is amended to read as follows:   (b) Amount of tax (1)In generalThe amount of the tax imposed by subsection (a) shall be determined in accordance with the following table:
							In the case of:The tax is the following amount per ton:Acetylene$11.35Benzene11.35Butane11.35Butylene11.35Butadiene11.35Ethylene11.35Methane8.02Naphthalene11.35Propylene11.35Toluene11.35Xylene11.35Ammonia6.15Antimony10.37Antimony trioxide8.74Arsenic10.37Arsenic trioxide7.95Barium sulfide5.36Bromine10.37Cadmium10.37Chlorine6.29Chromium10.37Chromite3.54Potassium dichromate3.94Sodium dichromate4.36Cobalt10.37Cupric sulfate4.36Cupric oxide8.37Cuprous oxide9.25Hydrochloric acid0.68Hydrogen fluoride9.86Lead oxide9.65Mercury10.37Nickel10.37Phosphorus10.37Stannous chloride6.64Stannic chloride4.94Zinc chloride5.17Zinc sulfate4.43Potassium hydroxide0.51Sodium hydroxide0.65Sulfuric acid0.61Nitric acid0.56.
						(2)Adjustment for inflation
 (A)In generalIn the case of a calendar year beginning after 2016, each of the amounts in the table in paragraph (1) shall be increased by an amount equal to—
 (i)such amount, multiplied by (ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
 (B)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $0.01, such amount shall be rounded to the next lowest multiple of $0.01.
							.
			(c)Corporate environmental income tax reinstated
 (1)In generalSubchapter A of chapter 1 of the such Code is amended by inserting after part VI the following:  VIIEnvironmental Tax 59A.Environmental tax (a)Imposition of taxIn the case of a corporation, there is hereby imposed (in addition to any other tax imposed by this subtitle) a tax equal to 0.12 percent of the excess of—
 (1)the modified alternative minimum taxable income of such corporation for the taxable year, over (2)$3,735,000.
 (b)Modified alternative minimum taxable incomeFor purposes of this section, the term modified alternative minimum taxable income means alternative minimum taxable income (as defined in section 55(b)(2)) but determined without regard to—
 (1)the alternative tax net operating loss deduction (as defined in section 56(d)), and (2)the deduction allowed under section 164(a)(5).
 (c)Exception for RICs and REITsThe tax imposed by subsection (a) shall not apply to— (1)a regulated investment company to which part I of subchapter M applies, and
 (2)a real estate investment trust to which part II of subchapter M applies. (d)Special rules (1)Short taxable yearsThe application of this section to taxable years of less than 12 months shall be in accordance with regulations prescribed by the Secretary.
 (2)Section 15 not to applySection 15 shall not apply to the tax imposed by this section. (e)Adjustment for inflation (1)In generalIn the case of a taxable year beginning after 2016, the dollar amount in subsection (a)(2) shall be increased by an amount equal to—
 (A)such amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
 (2)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such amount shall be rounded to the next lowest multiple of $1,000.
 (f)Application of taxThe tax imposed by this section shall apply to taxable years ending after the date of the enactment of the Superfund Reinvestment Act and beginning before January 1, 2025..
				(2)Conforming amendments
 (A)Paragraph (2) of section 26(b) of such Code is amended by inserting after subparagraph (A) the following:
						
 (B)section 59A (relating to environmental tax),. (B)Section 30A(c) of such Code is amended by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (3), and (4), respectively, and by inserting before paragraph (2) (as so redesignated) the following:
						
 (1)section 59A (relating to environmental tax),. (C)Subsection (a) of section 164 of such Code is amended by inserting after paragraph (4) the following:
						
 (5)The environmental tax imposed by section 59A.. (D)Section 275(a) of such Code is amended by inserting at the end the following flush sentence: Paragraph (1) shall not apply to the tax imposed by section 59A..
 (E)Section 882(a)(1) of such Code is amended by inserting 59A, after 55,. (F)Section 1561(a) of such Code is amended—
 (i)by striking and at the end of paragraph (2), (ii)by striking the period at the end of paragraph (3) and inserting , and,
 (iii)by inserting after paragraph (3) the following:  (4)one dollar amount in effect under section 59A(a)(2) for the taxable year for purposes of computing the tax imposed by section 59A., and
 (iv)by striking and the amount specified in paragraph (3) and inserting , the amount specified in paragraph (3), and the amount specified in paragraph (4). (G)Section 6425(c)(1)(A) of such Code is amended by striking plus at end of clause (i), by inserting plus at the end of clause (ii), and by inserting after clause (ii) the following:
						
 (iii)the tax imposed by section 59A, over. (H)Section 6655 of such Code is amended—
 (i)in subsections (e)(2)(A)(i) and (e)(2)(B)(i), by striking taxable income and alternative minimum taxable income and inserting taxable income, alternative minimum taxable income, and modified alternative minimum taxable income, (ii)in subsection (e)(2)(B), by inserting after clause (ii) the following:
							
 (iii)Modified alternative minimum taxable incomeThe term modified alternative minimum taxable income has the meaning given to such term by section 59A(b)., and (iii)in subsection (g)(1)(A), by striking plus at the end of clause (ii), by redesignating clause (iii) as clause (iv) and by inserting after clause (ii) the following:
							
 (iii)the tax imposed by section 59A, plus. (I)Section 9507(b)(1) of such Code is amended by inserting 59A, before 4611.
 (3)Clerical amendmentThe table of parts for subchapter A of chapter 1 of such Code is amended by inserting after the item relating to part VI the following new item:
					
						
							Part VII. Environmental tax.
				(d)Clarification of tar sands as crude oil for excise tax purposes
 (1)In generalSection 4612(a)(1) of such Code is amended to read as follows:  (1)Crude oilThe term crude oil includes crude oil condensates, natural gasoline, any bitumen or bituminous mixture, any oil derived from a bitumen or bituminous mixture (including oil derived from tar sands), and any oil derived from kerogen-bearing sources (including oil derived from oil shale)..
 (2)Technical amendmentSection 4612(a)(2) of such Code is amended by striking from a well located. (e)Technical amendments (1)Subsection (b) of section 4611 of such Code is amended—
 (A)by striking or exported from in paragraph (1)(A); (B)by striking or exportation in paragraph (1)(B); and
 (C)by striking and exportation in the heading thereof. (2)Paragraph (3) of section 4611(d) of such Code is amended—
 (A)by striking or exporting the crude oil, as the case may be and inserting the crude oil; and (B)by striking or exports in the heading thereof.
					(f)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to oil and petroleum products received or entered during calendar quarters beginning after December 31, 2015.
 (2)Corporate environmental income taxThe amendment made by section 4(c) shall apply to taxable years beginning after December 31, 2015. 5.Applicability (a)In generalExcept as provided in section 4(f), this Act (including the amendments made by this Act) shall apply to fiscal years beginning after September 30, 2015.
			
